PER CURIAM.
In the court below the plaintiffs brought suit against the defendant railroad to recover damages suffered by them while riding on a freight train, through the alleged negligence of the railroad. The court refused the defendant’s request *960to give binding instructions and submitted the case to the jury. It, however, failed to agree. Thereupon, defendant moved for judgment n. o. v., which the court refused and'granted a new trial. Following this the railroad took these appeals.
 Without discussing the facts or indicating any opinion on the defendant’s motion, we regard the cases before us as appeals from the court’s grant of a new trial. In the absence of abuse of discretion, which cannot be contended in these cases, and regarding them as appeals from the grant of a new trial, no appeal lies, and accordingly the appeals are dismissed.